PER CURIAM.
There is no merit to appellants’ arguments for reversal of the summary judgment of foreclosure. We agree, however, that appellants are entitled to a hearing on the issue of reasonable attorney’s fees attributable to the foreclosure. There was no stipulation to determine fees by affidavit, the summary judgment motion did not reference fees, no notice was given of any hearing to determine fees and the record was inadequate to support an award of fees when the final judgment containing the fee award was entered.
JUDGMENT AFFIRMED in part; REVERSED in part; REMANDED.
COWART, PETERSON and GRIFFIN, JJ., concur.